UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-7722



RESTONEY ROBINSON,

                                              Plaintiff - Appellant,

          versus


TERRY WOOD,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CA-99-445)


Submitted:    April 27, 2001                  Decided:   May 3, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Restoney Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Restoney Robinson appeals the district court’s order denying

his motion for reconsideration of an order allowing him to file

papers in a case that already was closed.   Our review of the record

discloses no abuse of discretion.     National Org. for Women v.

Operation Rescue, 47 F.3d 667, 669 (4th Cir. 1995) (denial of Fed.

R. Civ. P. 60(b) motion reviewed for abuse of discretion). Accord-

ingly, we affirm. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2